Lyon, J.
The judgment against the plaintiff went upon several grounds, but one of which will be noticed. The court found, among other things, “that there were, during the said years, rooms in the Manitowoc court house offered to said plaintiff for his said office by the county board of Manitowoc county, which rooms so offered the plaintiff declined to occupy.” There is conflict in the testimony on the subject, but we think there is sufficient testimony to support the above finding of fact. This being so, the complaint was properly dismissed, and the judgment must be affirmed. When the board of supervisors provides an office in the court house of the county for a county officer, the duty of the county in that behalf is performed, and the officer can be compelled to occupy the office provided. If he take his office elsewhere, he does so in his own wrong; and, although the board do not resort to extreme measures to compel him to his duty, he cannot, by his wrongful act, fasten an additional burden on the coun :j. This is too clear for discussion.
By the Court.— Judgment affirmed.